Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Notice of Allowance
                                                         Drawings
The replacement drawings received 10-27-2020 are approved by the examiner. 
                                               Reasons for Allowance
    Claims 1-4 are allowed for the reason the prior art does not teach in claimed combination, “… adding an orientation of lens to the UAV initial flight path according to geometric constraints… predicting a completeness of scene collection information and judging details of the building to obtain a scene coverage confidence map.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEROME GRANT II/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        

























                                              Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinggao Li on 1-28-2022.

In claim 1:
    at line 3, delete “step 1:”
    at line 10, delete “step 2:”
    at line 16, delete “step 3:”
    at line 23, delete “step 4:”

In claim 2:
    at line 3, delete “(2.1)”
    at line 8, delete “graph.”  and replace with “graph;”
    at line 9, delete “(2.2) to”
    at line 17, delete “(2.3)”
    at line 24, delete “(2.4)”.

     at line 2, delete “step 2” and replace with “reconstruction”;
     at line 3, delete “(3.1)”;
     at line 8, delete “(3.2)”;
     at line 12, delete “(3.3)”;
     at line 17, delete “(3.4)”.

In claim 4:
      at line 3, delete “(4.1)”;
      at line 8, delete “(4.2)”;
      at line 12, delete “(4.3)”.
      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664